In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00003-CR
______________________________


BENJAMIN WAYNE MCCOIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 102nd Judicial District Court
Red River County, Texas
Trial Court No. 76-CR-10-99


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Benjamin Wayne McCoin has filed a document with this Court which constitutes an attempt
to appeal from his conviction.  Although the language he used could refer to a number of legal
remedies, the document constitutes, in effect, a brief arguing that the 102nd Judicial District Court
entered an unlawful sentence and asks this Court to order the attorney general's office to file a brief
and to then review his conviction.  We will treat the document as a notice of appeal.
            The information which McCoin has provided demonstrates he is attempting to again appeal
from the conviction which this Court reviewed in McCoin v. State, 56 S.W.3d 609 (Tex.
App.—Texarkana 2001, no pet.).  
            Deeming this as a notice of appeal, it is far outside the ninety day time period during which
a notice of appeal may be filed.   See Tex. R. App. P. 26.2(a).  Accordingly, we have no jurisdiction
over the attempted appeal. 
            We dismiss the appeal for want of jurisdiction. 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 6, 2004
Date Decided:             January 7, 2004

Do Not Publish